Citation Nr: 1506592	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-10 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include paroxysmal atrial fibrillation, including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for heart disease.

This matter was previously remanded by the Board in April 2013 and July 2013 for further development.  The case has now been returned to the Board for adjudication.

A review of Virtual VA reveals that it contains the transcript of the January 2013 Board hearing, a July 2013 Appellate Brief, and VA treatment records relevant to the issue on appeal.  Additionally, this appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.


FINDING OF FACT

A cardiovascular disorder, including paroxysmal atrial fibrillation, is not shown to be the result of any incident of the Veteran's active military service and is not causally related to or made worse by service-connected PTSD.


CONCLUSION OF LAW

A cardiovascular disorder, including paroxysmal atrial fibrillation, was not incurred or aggravated during service, it may not be presumed to have been so incurred, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2005, August 2007, and December 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, statements submitted by the Veteran, and the transcript of the January 2013 video conference hearing.  During the January 2013 hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pursuant to the April 2013 and July 2013 remands, additional medical records were obtained and the Veteran was afforded an additional VA examination in September 2013.  All records and examination reports have been associated with the claims file and reviewed by the Appeals Management Center, which issued a supplemental statement of the case in September 2013.  The Board finds that there has been substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2013, the Veteran submitted additional evidence in support of his claim on appeal.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  

Analysis

The Veteran asserts that he has a cardiovascular disorder, diagnosed as paroxysmal atrial fibrillation, which was caused or aggravated by his service-connected PTSD.  The Veteran has submitted written statements and provided testimony describing how his PTSD causes him to have outbreaks of anger, anxiety, depression, and/or flashbacks, which increase his blood pressure and pulse rate and contribute to his atrial fibrillation disorder.  The Veteran has also submitted articles from the Internet indicating that PTSD may have a negative effect on physical health and that stress may aggravate heart disorders.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

The Veteran's service treatment records are silent for any complaints or treatment related to atrial fibrillation or other heart disorder.  The August 1967 separation examination contains no mention of any heart disorders or abnormalities.  Clinical evaluation revealed a normal heart and a normal vascular system.

The Veteran's private treatment records show that he was first hospitalized for paroxysmal atrial fibrillation in January 1983.  He was again admitted for treatment of atrial fibrillation in February 1989.  Since then, although he has had no recurrent attacks of atrial fibrillation, he takes regular medication in order to control this condition.  In May 2009, the Veteran was admitted for treatment of a transient ischemic attack.  An echocardiogram found no cardioembolic source for the Veteran's stroke, and while the Veteran was noted to have a history of paroxysmal atrial fibrillation, sinus rhythm remained normal throughout his hospital stay.  The Veteran's VA treatment records confirm that he has an ongoing diagnosis of atrial fibrillation, for which he takes oral medication.

In May 2006, the Veteran underwent a VA examination of the heart.  The physician examiner discussed the Veteran's auricular fibrillation in 1983 and 1989, but stated that the Veteran had no further symptoms or recurrent of fibrillation since that time and had no current cardiac disability.  The examiner also stated that the fibrillation was "at least as likely as not a conduction mechanism abnormality at least as likely as not secondary to hyperlipoproteinemia" and that is was "not at least as likely as not secondary to [PTSD]."

In May 2006, the Veteran also was afforded a VA psychiatric examination with a psychologist.  The psychologist noted that the Veteran reported having a heart condition since 1983 and that that he believes that if the "claimant does have a diagnosable heart condition THEN it is at least as likely as not that PTSD could aggravate the said heart condition."  Notably, the psychologist stated that he "must defer to a cardiology examination for the diagnosis of a cardiac condition."

At a September 2012 VA examination, the physician examiner diagnosed the Veteran with supraventricular arrhythmia, but he noted that the Veteran's atrial fibrillation had maintained normal sinus rhythm for more than 23 years due to continuous medication, and therefore there was no evidence of any aggravation of the disorder.

The Veteran also underwent a VA examination in August 2013.  The examining physician performed an in-person examination of the Veteran and reviewed the claims file.  He stated that the "only heart condition which the [V]eteran has is atrial fibrillation.  He has no known structural heart disease."  He explained that atrial fibrillation was a "rhythm disturbance of the heart" and that while there were triggers of this disorder in the medical literature, such as sleeping, exercise, alcohol, and eating, they did not "actually cause of permanently aggravate" atrial fibrillation, which is often an inherited condition.  He also explained that while there were 21 risk factors associated with atrial fibrillation, none of them were psychological disorders such as PTSD.  Psychological disorders were noted not to cause structural heart disease or lone atrial fibrillation.  He opined that due to the "lack of any pathophysiological relationship, it is unlikely that the [] current atrial fibrillation is either due to or aggravated by his service connected PTSD."

A September 2013 letter from the Veteran's private physician stated that the appellant had a history of paroxysmal atrial fibrillation, and that it was the physician's "belief that it is at least as likely as not that stress from his [PTSD] resulted in his bout of atrial fibrillation."  The letter provided no additional explanation or rationale.

In light of the foregoing evidence, the Board finds that the preponderance of the most probative evidence weighs against granting service connection.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, while the Veteran's private physician submitted a letter stating that he believed that the Veteran's PTSD "resulted in his bout of atrial fibrillation," he provided absolutely no rationale for this conclusion.  It is also unclear what, if anything, the physician knew regarding the Veteran's medical history and his treatment for PTSD.  His failure to provide any basis for this opinion or to consider the entirety of the Veteran's medical history weighs heavily against assigning any substantial probative weight to the opinion.  See Hernandez-Toyens, 11 Vet. App. at 382; see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed and the extent to which he reviewed prior clinical records and other evidence).

The Board is also unable to assign any significant probative weight to the opinion provided by the May 2006 VA psychologist, as he is not shown to be a medical doctor and therefore is not qualified to opine of matters of etiology for heart disorders.  It is also clear from his report that he was not fully informed of the Veteran's medical history, as he was not even aware what type of "heart condition" the Veteran had, and therefore could not possibly form a competent opinion on how any specific disorder would relate to the appellant's PTSD.  See Guerrieri, 4 Vet. App. at 470-71; Gabrielson, 7 Vet. App. at 40.

The most probative medical opinion of record is that offered by the August 2013 VA examiner.  He reviewed the claims file, examined the Veteran in person, and discussed the Veteran's medical history at length.  He clearly stated that the Veteran's medical records did not show diagnoses for any heart disorder other than atrial fibrillation, and that the Veteran did not have any structural heart disease.  He provided adequate rationale for his finding that the Veteran's atrial fibrillation, a "rhythm disturbance of the heart," was not caused or aggravated by PTSD, and he cited medical literature to support his conclusion.  He acknowledged that some behaviors could be triggers of the disorder, but explained that they did not "actually cause or permanently aggravate" the disorder.  The Board finds that this competent and probative medical opinion is to be afforded great probative weight, and it fully addresses both the questions of whether the Veteran's atrial fibrillation was caused by PTSD or whether it has been aggravated by the symptoms of PTSD.  See Guerrieri, 4 Vet. App. at 470.

Furthermore, the May 2006 VA examining physician and the September 2012 VA examining physician also failed to find any evidence of a nexus between the Veteran's atrial fibrillation and his service-connected PTSD.  The May 2006 examining physician found that the Veteran's atrial fibrillation was caused by a conduction mechanism abnormality that was secondary to hyperlipoproteinemia.  The September 2012 examiner, while he did not opine on the etiology of atrial fibrillation, found that there was no evidence that there had been any aggravation of this disorder, and thus service connection on the basis of aggravation by PTSD would not be warranted.

The Board acknowledges the Veteran's statements indicating that he believes his atrial fibrillation to be caused or aggravated by the stress and anxiety caused by his service-connected PTSD.  A veteran is generally competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render an opinion on the etiology of atrial fibrillation, as such requires medical expertise to determine the etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that his atrial fibrillation is caused or aggravated by service-connected PTSD is not a competent medical opinion.  As such, the medical findings and opinion of the August 2013 VA examiner warrant greater probative weight than the Veteran's lay contentions.

The Veteran has submitted treatise and report evidence taken from the Internet indicating that PTSD may aggravate physical health and heart disorder symptoms.  However, this evidence, standing alone, does not address the facts that are specific to the Veteran's case, including whether PTSD could aggravate his particular disorder, paroxysmal atrial fibrillation.  Thus, the literature does not establish a relationship between the Veteran's heart disorder and service-connected PTSD.  Accordingly, it is of negligible probative value.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).

With regard to entitlement to service connection for a cardiovascular disorder on a direct basis, the Veteran's service treatment records are negative for any evidence of a heart disorder or heart-related symptoms.  There is no competent evidence that atrial fibrillation manifested during or soon after the Veteran's active duty, nor has the appellant asserted that it did.  Furthermore, the Veteran has not at any time claimed continuity of symptomatology since service or that his heart disorder was caused directly by any event or injury during his active duty service.  There is therefore no evidence to allow for a grant of service connection on a direct basis.

VA regulations do provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has, in the past, stated that he believed his atrial fibrillation could be related to his exposure to Agent Orange during his service in Vietnam.  He has not, however, raised this theory of entitlement during the current appeal period.  Furthermore, atrial fibrillation is not included in the list of diseases which have been deemed associated with herbicide exposure under current VA law, and the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307, 3.309.  The Board therefore finds that entitlement to service connection for atrial fibrillation on a presumptive basis is inapplicable in the current case.

In short, there is no competent and credible evidence that the Veteran's paroxysmal atrial fibrillation was incurred in service or that it is entitled to any presumption on the basis of exposure to herbicides, and the weight of the evidence is against finding that paroxysmal atrial fibrillation was caused or aggravated by service-connected PTSD.  Therefore, the claim of entitlement to service connection is denied.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, as a preponderance of the evidence is against the claim, this rule does not apply, and the claim must be denied.


ORDER

Entitlement to service connection for a cardiovascular disorder, to include paroxysmal atrial fibrillation, including as secondary to PTSD, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


